UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1210



ARTHUR O. ARMSTRONG,

                                               Plaintiff - Appellant,

          versus


R. G. BATEMAN;      J.   B.   ANTONELLI;    NORTH
CAROLINA,

                                              Defendants - Appellees.




                              No. 01-1218



ARTHUR O. ARMSTRONG,

                                              Petitioner - Appellant,

          versus


R. G. BATEMAN; J. B. ANTONELLI,

                                             Respondents - Appellees.
                           No. 01-1219



ARTHUR O. ARMSTRONG,

                                           Petitioner - Appellant,

          versus


R. G. BATEMAN; ANTONELLI, et al,

                                          Respondents - Appellees.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (MISC-00-64-1, MISC-00-94-1, MISC-00-95-1)


Submitted:   May 3, 2001                    Decided:   May 17, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.      Staci Tolliver Meyer,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals

district court orders dismissing his motions for leave to file

lawsuits.     We have reviewed the record and the district court

orders and find no error. Accordingly, we deny Armstrong’s motions

for leave to proceed in forma pauperis and dismiss the appeals as

frivolous. We further deny Armstrong’s motion for summary judgment

filed in No. 01-1210.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 3